 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Patrick Wade Bearup,                             No. CV-16-03357-PHX-SPL
10                  Petitioner,                       ORDER
11   v.                                               DEATH PENALTY CASE
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15
            Pending before the Court is Petitioner Patrick Bearup’s Motion to Contact Victim’s
16
     Family Members. (Doc. 80). Bearup seeks an order authorizing his counsel to contact
17
     relatives of the murder victim in this case in search of evidence supporting his habeas
18
     claims. (Id.) Respondents oppose the motion. (Doc. 83.)
19
                                          DISCUSSION
20
            Bearup was convicted of one count of kidnapping and one count of first-degree
21
     murder and sentenced to death for the murder of Mark Mathes. Mathes lived in a house
22
     with his brother Bruce, Bruce’s wife Marie, and their sons Joseph and Scott Mathes. Marie,
23
     Joseph, and Bruce testified at Bearup’s trial. For the purposes of this order, Bruce and
24
     Marie are “victims.” 1
25
26
27
28          1
              Respondents concede that Joseph and Scott, Mark Mathes’s nephews, are not
     victims as defined by ARS 13-4401(19).
 1          The Court previously granted Respondents’ motion for an order precluding victim
 2   contact. (Doc. 18.) The Court found that the provisions of the Arizona Victims’ Bill of
 3   Rights, A.R.S. § 13-4433(B), further the purposes of the Crime Victims’ Rights Act
 4   (CVRA), 18 U.S.C. § 3771(a)(8), which applies to federal habeas proceedings. (Id. at 2.)
 5   The Court’s order prohibited members of Bearup’s legal team from directly contacting the
 6   victims in this case and mandating that any such contact be initiated through counsel for
 7   Respondents. (Id.) The order further provided that if a victim did not consent to such
 8   contact, Bearup could file a motion explaining why contact was necessary. (Id.)
 9          Pursuant to the Court’s order, Bearup’s counsel requested consent from
10   Respondents’ counsel to contact Bruce, Marie, Joseph, and Scott. (See Doc. 80 at 3.) After
11   Respondents informed Bearup’s counsel that the victims declined the request (id.), Bearup

12   filed the pending motion.

13          The CVRA establishes “the right to be treated with fairness and with respect for the

14   victim’s dignity and privacy.” 18 U.S.C. § 3771(a)(8). The CVRA further provides that the

15   Court “shall ensure” victims’ rights are protected in this habeas proceeding. 18 U.S.C. §

16   3771(b)(2)(A). Courts have emphasized that the CVRA should be construed liberally, “in
     favor of interpretations that promote victims’ interests in fairness, respect, and dignity.”
17
     United States v. Turner, 367 F. Supp. 2d 319, 335 (E.D. N.Y 2005); see United States v.
18
     Heaton, 458 F. Supp. 1271, 1272 (D. Utah 2006) (explaining that the intent of the CVRA
19
     is to “give victims broad rights to fair treatment”).
20
            The Court will deny Bearup’s motion for two reasons. First, the right to “dignity
21
     and privacy” would arguably be violated by contact with a victim who already has
22
     expressed a desire not be contacted. Second, Bearup fails to establish that the necessity of
23
     the proposed contact. Bearup argues that contact with Bruce and Marie Mathes is necessary
24
     to discuss whether, contrary to their trial testimony, they received plea agreements or
25
     promises of leniency, and to determine their views on Bearup’s death sentence. Neither of
26
     these reasons justifies contact with victims who have already declined to be contacted by
27
     Bearup’s team. The victims’ opinion about Bearup’s sentence is not relevant to his claims
28
     of ineffective assistance of counsel, and the potential existence of a cooperation agreement


                                                  -2-
 1   between the victims and the state does not appear relevant to any of Bearup’s habeas
 2   claims.
 3         Accordingly,
 4         IT IS ORDERED denying Bearup’s Motion to Contact Victim’s Family Members
 5   (Doc. 80).
 6         Dated this 12th day of February, 2019.
 7
 8
 9                                                  Honorable Steven P. Logan
                                                    United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
